DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application 16/634,886 is a National Stage entry of PCT/KR2018/007586, filed 07/04/2018, and claims foreign priority to KR10-2017-0105293, filed 08/21/2017. 
The IDS dated 01/29/2020 has been considered. 
Applicant’s preliminary amendment filed 01/29/2020 has been received and made of record. 
Claims 1-4 are currently pending in Application 16/634,886.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aggarwal (US 2018/0107930 A1). 

Regarding claim 1, Aggarwal discloses an intelligent message processing system (Aggarwal: Claim 10, “computing device… assistant… conversation”) comprising: 
	a service provider server configured to generate and send a message related to a customer service (Aggarwal: Paragraph [0040], “an email confirmation… data from a third-party application”, the information implicitly being generated and sent by a server); 
	a user terminal configured to receive a beginning message from the service provider server, make the beginning message pop up based on user situation information (Aggarwal: Paragraphs [0042] and [0044], “assistant module 122 may cause UID [User Interface Device] 112 to output an audible notification of “I have something for you. Are you here?” to signal initiating a conversation with the user to provide the content to the user. Additionally, or alternatively, assistant module 122 may cause UID 112 to output for display a visible notification of “I have something for you. Are you here?” to signal initiating the conversation with the user to provide the content to the user… In response to receiving the indication of consent from the user (e.g., a microphone of UID 112 determining an utterance indicating “Yes, I'm here”), assistant module 122 may cause UID 112 to output an audible notification of “Your flight tonight to Topeka was cancelled due to bad weather. Would you like me to reschedule?” to proactively initiate a conversation with the user that provides the content (e.g., the information that the flight was cancelled) to the user and to optionally, without prompting by the user, suggest an action (e.g., reschedule the flight to Topeka)”), and perform automatic dialogue through an interactive application program interface (API) based on a user's selection or the user situation information and user background information when a message is received from an intelligent proxy server after the user selects the beginning message (Aggarwal: Paragraph [0044] In response to receiving the indication of consent from the user (e.g., a microphone of UID 112 determining an utterance indicating “Yes, I'm here”), assistant module 122 may cause UID 112 to output an audible notification of “Your flight tonight to Topeka was cancelled due to bad weather. Would you like me to reschedule?” to proactively initiate a conversation with the user that provides the content (e.g., the information that the flight was cancelled) to the user and to optionally, without prompting by the user, suggest an action (e.g., reschedule the flight to Topeka)”); 
	and an intelligent proxy server configured to act as a proxy for processing the message related to the customer service instead of the service provider server through the interactive API by communicating with the user terminal, receive an additional/following-up service message about the user from the service provider server, and perform automatic dialogue with the user terminal through the interactive API based on the additional/following-up service message when the user selects the beginning message (Aggarwal: Paragraph [0050] and [0058], “In response assistant module 122 may cause UI module 120 to output audio or text via UID 112 “Your flight tonight to Topeka was cancelled due to bad weather. Would you like me to reschedule?”… Assistant module 222 may include all functionality of local assistant module 122A of computing device 110A of FIG. 1 and may perform similar operations as local assistant module 122A for providing an assistant. In some examples, assistant module 222 may execute locally (e.g., at processors 240) to provide assistant functions. In some examples, assistant module 222 may act as an interface to a remote assistant service accessible to computing device 210. For example, assistant module 222 may be an interface or application programming interface (API) to remote assistant module 122B of assistant server system 160 of FIG. 1”).

Aggarwal discloses 2. The intelligent message processing system according to claim 1, wherein the user terminal comprises a user situation information collection unit configured to collect user situation information that comprises user setting information previously set by a user and sensing information obtained through sensors (Aggarwal: Paragraph [0061], “the term “contextual information” is used to describe any information that can be used by context module 230 to define the virtual and/or physical environmental characteristics that a computing device, and the user of the computing device, may experience at a particular time. Examples of contextual information are numerous and may include: sensor information obtained by sensors (e.g., position sensors, accelerometers, gyros, barometers, ambient light sensors, proximity sensors, microphones, and any other sensor) of computing device 210”, and Paragraph [0037], “information associated with a user may be information obtained, with permission from the user, during a conversation between the user and the assistant, calendar information, contact information, user interests, user preferences, and any other information associated with a user that may be used by modules 122 to proactively direct the user to meaningful information”), a user background information collection unit configures to collect user background information that comprises message information generated during communication with the intelligent proxy server and service-related information generated during communication with the service provider server (Aggarwal: Paragraph [0061], “communication information (e.g., text based communications, audible communications, video communications, etc.) sent and received by communication modules of computing device 210, and application usage information associated with applications executing at computing device 210 (e.g., application data associated with applications, Internet search histories, text communications, voice and video communications, calendar information, social media posts and related information, etc.)”), and a user agent configured to analyze the user situation information, make the beginning message pop up only when the user is in a condition to check a message, execute the interactive API when the user selects the beginning message, and generate a user response message with regard to a message received from the intelligent proxy server by analyzing the selection of the user or the user situation information and the user background information (Aggarwal: Paragraph [0041], “Rather than using a single modality (e.g., visual notification) that signals an amalgamation of both trivial and interesting information, assistant module 122 may select, based on the content and information associated with the user, a particular modality to signal the conversation with the user that is most likely to gain the attention of the user without being overly intrusive or annoying.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal as applied above in further view of Zucker (US 2020/0073999 A1).

Aggarwal discloses 3. The intelligent message processing system according to claim 2, wherein the intelligent proxy server generates an additional/following-up service message associated with the user response message among the additional/following-up service messages when the user response message is received (Aggarwal: Paragraph [0044] In response to receiving the indication of consent from the user (e.g., a microphone of UID 112 determining an utterance indicating “Yes, I'm here”), assistant module 122 may cause UID 112 to output an audible notification of “Your flight tonight to Topeka was cancelled due to bad weather. Would you like me to reschedule?” to proactively initiate a conversation with the user that provides the content (e.g., the information that the flight was cancelled) to the user and to optionally, without prompting by the user, suggest an action (e.g., reschedule the flight to Topeka)”).
	Aggarwal does not explicitly disclose the additional service message is a server response message. (Aggarwal does provide rescheduling of a flight, per the above citation, which would implicitly require connecting to a server and obtaining a response.)
	However, Zucker discloses that the additional service message is a server response message (Zucker: Figure 2 Elements 230-240 and Paragraphs [0064]-[0066], “at 231, the travel integration bot processes the action utilizing an API provided by the service. In an embodiment, the API is API 131 and the service is the travel service 130… At 240, the travel integration bot provides natural-language results back to the user based on results returned from the service after processing the action by the service”; the service results are provided as server responses). 
	Aggarwal and Zucker are analogous art in the same field of endeavor as the instant invention as both are drawn to automated interactive servicing. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains; that is, it would have been obvious to incorporate Zucker’s server responses into the system of Aggarwal to allow for integration with service providers and ease of implementation. 

Aggarwal discloses 4. The intelligent message processing system according to claim 1.
	Aggarwal does not explicitly disclose that the interactive API comprises a messenger API provided by a service provider or an open-type API support messenger.
	However, Zucker discloses the use of an interactive API compris[ing] a messenger API provided by a service provider or an open-type API support messenger (Zucker: Paragraphs [0042] and [0045], “The bot connector 120 then interfaces with specific messaging platforms 140 through automated bots 141 (shown as Slack® and Facebook® in the FIG. 1B) and the bot connector 120 interactions with APIs 131 associated with travel services 130 and APIs associated with other messaging services (such as SMS text—shown in the FIG. 1B as the Direct Line API, SMS Messenger Connector API, and Messaging Center)… A message bot 141 associated with the message platform 140 provides the information to the bot connector 120, which translates and provides to the bot 110. The session data identifies the intent of the user as the use case or action and the subject as location. The bot 120 interacts with an itinerary mashup service that directly interacts with travel services 130 (identified as FindReservation Service, LocationToAirportCode Service, DateToVaildFlightDate Service, and SeatMap Service in the FIG. 1C)”).
	Aggarwal and Zucker are analogous art in the same field of endeavor as the instant invention as both are drawn to automated interactive servicing. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains; that is, it would have been obvious to incorporate Zucker’s messaging APIs into the system of Aggarwal to allow for greater compatibility and ease of implementation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Mora (US 7606866 B2) describes a messenger assistant that uses sensors and user information to determine how best to communicate with a user.	Zoller (US 10332505 B2) describes an interactive natural language dialog system that connects to an API server to process customer service requests.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD HUSSAIN whose telephone number is (571)270-3628. The examiner can normally be reached Monday-Friday 0900-1700 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571) 272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAD HUSSAIN/Primary Examiner, Art Unit 2453